Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Preliminary Amendment filed 03/23/21 is entered.  Claims 8-12, 21-30 are pending.
	Applicant’s election without traverse of Group II (claims 8-12) in the Reply filed 03/23/21 is acknowledged.
	The Drawings filed 02/27/19 are approved by the examiner.
The IDS filed 02/27/19 has been considered.  An initialed copy accompanies this action.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on PTO-1449, they have not been considered.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Romanov (J Phys Condens Matter) or Bogomolov (Sov Phys Usp).
Initially, note that the examiner construes the claim terminology “array” to define its know meaning in the art (i.e. a systematic arrangement of components).
Romanov discloses quantum wire superlattices of Tl, Pb and Bi (i.e. metal nanowire arrays) (Abstract).  The materials are produced via impregnation of a porous dielectric crystalline matrix with molten metal under high pressure (Section 2).  The use of zeolite mordenite with an inner channel diameter of 0.67 nm (p 1082) would inherently result in the claimed (smaller than 1 nm) nanowire array.  The reference specifically or inherently meets each of the instantly claimed limitations. 

The references are anticipatory.
Claims 9-11, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Romanov (J Phys Condens Matter) or Bogomolov (Sov Phys Usp).
Both reference are relied upon as set forth above.
	The reference differ from the above listed instant claims in failing to specify the instantly recited metal species, and the claimed heating/cooling schedules.  However, the examiner submits that the skilled artisan would have to utilize only routine experimentation in order to arrive at suitable metals and heating/cooling temperatures and pressure in order to tailor the resultant metallic nanowires formed within the zeolite matrix.  In fact, Bogomolov discusses the use of various metals and varying deposition pressure at variables in the resultant microstructure (Sections 3-4 pages 79-81).  "[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
April 16, 2021